                    Case 2:08-cv-01276-KJD-RJJ Document 1063 Filed 09/09/20 Page 1 of 6



             1      PAUL J. PASCUZZI, CA State Bar No. 148810
                    FELDERSTEIN FITZGERALD
             2      WILLOUGHBY PASCUZZI & RIOS LLP
                    500 Capitol Mall, Suite 2250
             3      Sacramento, CA 95814
                    Telephone: (916) 329-7400
             4      Facsimile: (916) 329-7435
                    ppascuzzi@ffwplaw.com
             5

             6      Attorneys for Elli M. A. Mills, J.D., MBA, Receiver

             7

             8                                   UNITED STATES DISTRICT COURT

             9                                          DISTRICT OF NEVADA

            10      In re:                                          Civil Action No. 2:08-cv-01276-KJD-RJJ

            11      RECEIVERSHIP OF PLACER COUNTY
                    LAND SPECULATORS                                Date: September 8, 2020
            12                                                      Time: 11:00 a.m.
                                                                    Judge: Hon. Kent J. Dawson
            13
                                  STIPULATION FOR POSTPONMENT OF FORECLOSURE SALE
            14
                             Elli M. A. Mills, the Court Appointed Receiver herein (“Receiver”), and Secured Creditor
            15
                    IRA Services Trust Co. CFBO John Terry (“Terry” and, together with the Receiver, the
            16
                    “Parties”), hereby stipulate as follows:
            17
                                                               RECITALS
            18
                             A.     On December 16, 2008, Elli M. A. Mills was appointed as Receiver for
            19
                    approximately 275 individual Lenders holding a beneficial interest (collectively, the “Placer
            20
                    Lenders”) in the Promissory Note dated on or about December 10, 2004, executed by Placer
            21
                    County Land Speculators, LLC aka Placer County Land Investors, LLC in the original principal
            22
                    amount of $27,500,000; as modified by the First Amendment to Loan Documents dated February
            23
                    17, 2005; by the Second Amendment to Loan Documents dated April 12, 2005; by the Third
            24
                    Amendment to Loan Documents dated June 1, 2005; by the Fourth Amendment to Loan
            25
                    Documents dated July 13, 2005; by the Fifth Amendment to Loan Documents dated September
            26
                    19, 2005; and by the Sixth Amendment to Loan Documents dated November 3, 2005
            27
                    (collectively, the “Placer 1 Note”), but only to the extent of the Placer 1 Lenders’ interest in the
            28
{365/00001/DTP/A0                                                                           Stipulation to Postpone Foreclosure Sale
   416259.DOC}
                                                                    -1-
                    Case 2:08-cv-01276-KJD-RJJ Document 1063 Filed 09/09/20 Page 2 of 6



             1      Placer 1 Note. The ending principal amount of the Placer 1 Note was $31,500,000.

             2              B.     The Placer 1 Note was secured by a Deed of Trust on real property located in

             3      Placer County, California. The primary asset of the receivership estate is that real property (the

             4      “Receivership Property”).

             5              C.     On or about December 22, 2008, the Receiver foreclosed the Placer 1 Lenders’

             6      security interest in the Receivership Property. On December 31, 2008, the deed was recorded in

             7      the records of Placer County, California. At that time, the approximately 275 individual Placer 1

             8      Lenders became the owners as tenants in common of the Receivership Property (the “Owners”).

             9              D.     The Receivership Property consists of 338.6 acres of unimproved land located in

            10      south Placer County, California. The Receivership Property is a part of the Placer Vineyards

            11      Development, which is approximately 5,200 acres of land authorized under the Placer Vineyards

            12      Specific Plan for approximately 14,000 home sites and retail and commercial property

            13      development. In addition to the Receivership, there are 21 other landowners in the Placer

            14      Vineyards Development.

            15              E.     The Receivership Property is planned for 994 residential units in three parcels: 9A

            16      is 152.3 acres and is planned for 472 residential units; 9B is 126.5 acres and is planned for 273

            17      residential units; and 9C is 59.50 acres and is planned for 249 residential units.

            18              F.     On April 20, 2015, this Court entered an order authorizing the Receiver to obtain

            19      financing from Terry in the original amount of $4,750,000 secured by a first priority deed of trust

            20      on the Receivership Property (“Terry Loan”) and to issue receiver certificates in connection with

            21      such financing.    In the loan documents, Terry consented to the jurisdiction of the Court.

            22      Throughout this case and at various times, the Court authorized the Receiver to increase the

            23      principal amount of the Terry Loan to $7,250,000 and extend the maturity date to March 31,

            24      2020.

            25              G.     After the maturity date on March 31, 2020, Terry sent a default letter and then

            26      caused a foreclosure trustee to record a Notice of Default and Election to Sell against the

            27      Receivership Property on May 13, 2020. On August 17, 2020, Terry caused a Notice of Trustee’s

            28      Sale to be recorded, setting a foreclosure sale date of September 23, 2020.
{365/00001/DTP/A0                                                                             Stipulation to Postpone Foreclosure Sale
   416259.DOC}
                                                                     -2-
                    Case 2:08-cv-01276-KJD-RJJ Document 1063 Filed 09/09/20 Page 3 of 6



             1             H.      As the Court record demonstrates, during the pendency of this case, the Receiver

             2      has made diligent efforts to liquidate the Receivership Property to pay the Terry Loan, unsecured

             3      claims and distribute proceeds to the Owners. In the fall and winter of 2019-2020, the Receiver

             4      began discussing a joint venture with Mr. Steve Tetrick of United Capital Corporation and KSM,

             5      Inc. The general terms of the joint venture agreement had been agreed by the parties. They are

             6      outlined in the Verified Receiver’s Status Report at Docket No. 1049. It provides waterfall

             7      returns to the parties, and in the Receiver’s judgment, it would provide the best result to the

             8      Owners in that the eventual return to them is projected to be in the range of 30% and 50% of their

             9      original investment.

            10             I.      The Receiver contends that just at the time when the parties planned to draft and

            11      enter into a joint venture agreement, the COVID-19 pandemic hit the country and the world,

            12      causing economic uncertainties to the point that lenders and financial institutions universally put

            13      funding projects on hold, resulting in difficulty in securing the financing for the joint venture.

            14             J.      The Receiver and the proposed joint venture partner continue to work to secure a

            15      loan to facilitate the joint venture. This effort has recently borne fruit, such that the Receiver

            16      believes that term sheets from potential lending sources are forthcoming soon, which will result in

            17      a joint venture and operating agreement. Once an agreement is executed, it would be submitted

            18      to the Owners for their review and the Court immediately thereafter for its approval. If approved

            19      by the Court, the transaction would result in the payment in full of the Terry Loan, including all

            20      interest and allowable costs.

            21             K.      On August 11, 2020, the Court held a status conference on the Receiver’s potential

            22      request for a temporary stay of the foreclosure sale pending finalization, court approval and

            23      closing of a joint venture transaction. The Court asked the Parties to brief the issue of whether

            24      the Court had the legal authority to issue a stay. At a further status conference on August 20,

            25      2020, the Court set a further status conference for September 8, 2020, and a tentative evidentiary

            26      hearing on September 14, 2020 to consider whether a stay should be granted.

            27             L.      Terry does not stipulate to the truth of the facts and statements set forth in these

            28      Recitals.
{365/00001/DTP/A0                                                                             Stipulation to Postpone Foreclosure Sale
   416259.DOC}
                                                                     -3-
                    Case 2:08-cv-01276-KJD-RJJ Document 1063 Filed 09/09/20 Page 4 of 6



             1               M.    The Parties have agreed on the following postponement of the foreclosure sale,

             2      upon certain conditions set forth herein, to resolve the Receiver’s request for a stay and to allow

             3      the Receiver the opportunity to obtain Court approval of a joint venture transaction, if one is

             4      obtained.

             5               N.    The Parties deem it to be in their mutual interests to enter into the stipulation

             6      below.

             7                                                AGREEMENT

             8               NOW, THEREFORE, for good and valuable consideration, the receipt of which is hereby
             9      acknowledged, all of the parties to this Stipulation hereby stipulate and agree as follows:
            10               1.    The Receiver will use his best efforts to produce a signed joint venture agreement,
            11      which includes a non-refundable $250,000 deposit (“Deposit”) from the joint venture partner
            12      (“Joint Venture Deal”) to be deposited as set forth in paragraph 7 below in good funds no later
            13      than 5 p.m. on September 17, 2020.
            14               2.    If the Receiver does not timely produce the Joint Venture Deal and the Deposit is
            15      not timely paid, the Receiver shall not seek a further stay of the September 23, 2020 foreclosure
            16      sale, and Terry may proceed with the foreclosure on the September 23, 2020 pursuant to the terms
            17      of the Terry Loan and the recorded Notice of Trustee’s Sale.
            18               3.    In the event the Receiver timely produces the Joint Venture Deal and the Deposit
            19      is paid as set forth in paragraph 1, Terry shall cause the foreclosure sale to be postponed to allow
            20      the Receiver to obtain Court approval of the Joint Venture Deal, the order approving it to become
            21      non-appealable and the Joint Venture Deal to close within 45 days of Court approval of the Joint
            22      Venture Deal. Terry may postpone the foreclosure sale to October 19, 2020 or thereafter, to
            23      provide time for the hearing on the Joint Venture Deal as set forth below in paragraph 4.
            24               4.    The Receiver shall request that the Court set a hearing for approval of the Joint
            25      Venture Deal on or about October 13-14, 2020 to allow approximately 20 days’ notice to parties
            26      in interest, which is shortened notice under the Receivership Order by approximately 20 days.
            27      Assuming the Court approves the Joint Venture Deal and issues the order by October 16, 2020,
            28
{365/00001/DTP/A0                                                                            Stipulation to Postpone Foreclosure Sale
   416259.DOC}
                                                                    -4-
                    Case 2:08-cv-01276-KJD-RJJ Document 1063 Filed 09/09/20 Page 5 of 6



             1      Terry shall cause the foreclosure sale to be further postponed to December 2, 2020 or thereafter,

             2      which will allow at least 45 days from the entry of the Court order approving the Joint Venture

             3      Deal.

             4              5.     For the Joint Venture Deal to be considered for approval, it must include sufficient

             5      funding to pay Terry in full at the closing of the Joint Venture Deal the Loan principal, all

             6      accrued interest, all attorneys’ fees and costs and all foreclosure fees and costs in accordance with

             7      the terms of the note and modifications thereof (“Payoff”). The closing of the Joint Venture Deal

             8      must occur such that Terry receives the Payoff in good funds no later 5:00 pm on November 30,

             9      2020.

            10              6.     In the event the Joint Venture Deal does not close prior to November 30, 2020, the

            11      Receiver shall pay Terry from the Deposit all accrued interest, property taxes, penalties, legal

            12      fees, foreclosure fees and costs accrued from September 23, 2020 to December 2, 2020, up to, but

            13      no greater than, the amount of the Deposit.

            14              7.     Further, in the event the Joint Venture Deal does not close prior to November 30,

            15      2020, in addition to the payment described in paragraph 6 from the Deposit, Terry may proceed to

            16      the foreclosure sale on or about December 2, 2020 pursuant to the terms of the Terry Loan and

            17      the recorded Notice of Trustee’s Sale, and the Receiver shall not seek a further stay of the

            18      foreclosure sale and shall not take any other action to delay the foreclosure sale.

            19              8.     The non-refundable deposit for the Joint Venture Deal shall be held in a separate

            20      trust account by counsel for the Receiver.

            21              9.     The Parties hereby jointly request that the Court take the evidentiary hearing set

            22      for September 14, 2020, off calendar.

            23              10.    The provisions of this Stipulation shall bind the Parties and their successors and

            24      assigns.

            25      //

            26      //

            27      //

            28      //
{365/00001/DTP/A0                                                                            Stipulation to Postpone Foreclosure Sale
   416259.DOC}
                                                                     -5-
                    Case 2:08-cv-01276-KJD-RJJ Document 1063 Filed 09/09/20 Page 6 of 6



             1             11.     The Court shall retain jurisdiction to interpret, implement, and enforce the

             2      provisions of this Stipulation.

             3      Dated: September 4, 2020
                                                                FELDERSTEIN FITZGERALD
             4                                                  WILLOUGHBY PASCUZZI & RIOS LLP
             5
                                                          By:     /s/ Paul J. Pascuzzi _______________
             6                                                  PAUL J. PASCUZZI
                                                                Attorneys for Elli M. A. Mills, Receiver
             7
                    Dated: September 4, 2020
             8                                                  PARKINSON PHINNEY
             9

            10                                            By:___/s/ Donna Parkinson____________
                                                               DONNA PARKINSON
            11                                                 Attorneys for IRA Services Trust Co. CFBO John
                                                               Terry
            12

            13

            14
                                                          IT IS SO ORDERED.
            15
                                                          DATED: September 9, 2020
            16

            17                                            _____________________________________
                                                          KENT J. DAWSON, U.S. DISTRICT JUDGE
            18

            19
            20

            21

            22

            23

            24

            25

            26

            27

            28
{365/00001/DTP/A0                                                                        Stipulation to Postpone Foreclosure Sale
   416259.DOC}
                                                                  -6-
